PHELAN, J.
The jurisdiction of tbe Probate Court, “to compel an executor or administrator to make titles,” upon petition filed in that court, is limited by tbe words of tbe statute (Clay’s Dig. 157, § 38) to cases were persons owning-lands sold them, and entered into “bond or obligation to make titles thereto,” and died without making titles. In such a case, tbe executor or administrator can be compelled to make titles agreeably to tbe “ bond or obligation given by tbe decedent.”
It would be extending tbe jurisdiction thus conferred entirely beyond its proper limits, to bold that under this statute tbe Probate Court is competent to act in such a case as that presented by tbe record. Here there was no “bond or obligation to make titles,” nor even a written agreement to make a transfer of tbe “ approved contract” on tbe part of McDougall, the decedent, to the petitioner. See Griggs v. Woodruff, 14 Ala. 9.
Tbe court was without jurisdiction in tbe case; its decree is reversed, and it is not necessary to remand.